Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Drolet (73594) on February 23, 2021.

The application has been amended as follows: 

1.	(Currently Amended) A rotating shrink label measuring system for a container, comprising:
a first container;
a base label having a front surface, the front surface having measurement information printed thereon, wherein the measurement information includes a plurality of specific measurements, and a graphical representation corresponding to each specific measurement;
a rotating top label covering at least a portion of the front surface of the base label, the top label comprising a front surface and a back surface, wherein the back surface of the top label has printed information; 

wherein rotation of the rotating top label causes the transparent window to display a particular one of the plurality of specific measurements and its corresponding graphical representation;
a predetermined second container; and
said predetermined second container coupled to the first container, wherein each graphical representation visually represents the appearance of the predetermined second container when filled with contents from the first container in accordance with the specific measurement to which the graphical representation corresponds.
2.	(Cancelled). 
3.	(Currently Amended) The system of claim 1, further comprising a tamper evident sleeve enclosing at least a portion of each of the first container, the rotating top label, and the predetermined second container, the sleeve comprising a polymer film that shrinks when exposed to an energy source.
5.	(Cancelled).
6.	(Cancelled).
7.	(Cancelled).
8.	(Cancelled).
9.	(Cancelled).
10.	(Cancelled).
11.	(Cancelled).

13.	(Currently Amended) A method for measuring material dispensed from a container system, the method comprising:
adhering a base label having a front surface to [[the]] a first container, the front surface having measurement information printed thereon, wherein the measurement information includes a plurality of specific measurements, and a graphical representation corresponding to each specific measurement;
adhering a rotating top label covering at least a portion of the front surface of the base label to the first container, the top label comprising a front surface and a back surface, wherein the back surface of the top label has printed information;
placing a transparent window on the top label, wherein the transparent window is configured to display at least a portion of the measurement information printed on the base label; [[and]]
rotating the top label to cause the transparent window to display a particular one of the plurality of specific measurements and its corresponding graphical representation;
coupling a predetermined second container to the first container; and
wherein each graphical representation visually  represents the appearance of the predetermined second container when filled  with contents from the first container in accordance with the specific measurement to which the graphical representation corresponds.
14.	(Cancelled).
15.	(Currently Amended) The system of claim 13, further comprising enclosing at least a portion of each of the first container, the rotating top label, and the predetermined second container in a tamper evident sleeve, the sleeve comprising a polymer film that shrinks when exposed to an energy source. 
17.	(Cancelled).
18.	(Cancelled).
19.	(Cancelled).
20.	(Cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631